Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 12/04/2020, the Applicant elected Invention I (Group) drawn to a die attach system encompassing claims 1-13 without traverse on 12/04/2020.  Non-elected Invention II (Group II) drawn to a method encompassing claims 14-17 is withdrawn.  Elected system claims 1-13 are examined below.

Information Disclosure Statement (IDS)
	Two information disclosure statements submitted on 09/10/2019 ("09-10-19 IDS") and 01/23/2020 ("01-23-20 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 09-10-19 IDS and 01-23-20 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: COMPLIANT [[DIE ATTACH TOOLS,]] DIE ATTACH SYSTEMS HAVING SPRING-DRIVEN BOND TOOL [[, AND METHODS OF USING THE SAME]]  

A. 	Rejections based on Kawaguchi
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0253100 A1 to Kawaguchi et al. ("Kawaguchi").
	Figs. of Kawaguchi are provided to support the rejections below:

    PNG
    media_image1.png
    349
    416
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    646
    487
    media_image2.png
    Greyscale




Regarding independent claim 1, Kawaguchi teaches a die attach system 1 (see Fig. 1; para [0026] - "As shown in FIGS. 1 and 2, component mounting machine 1 includes board conveyance device 20, component supply device 30, a component transfer device 70..." Italicized limitations below have been considered as intended use limitations that may not structurally distinguish the claimed system) comprising:
a support structure 20 and/or 20, 10 (para [0026] - "Board conveyance device 20...are mounted on main body section 10, which is a base of component mounting machine 1.") for supporting a substrate (para [0028] - "Component supply device 30 is a device for supplying a component, to be mounted on a board, to a pickup position. Component supply device 30 has die supply device 31 for supplying a die as a component to be mounted on a board." The "board" described in para [0028] can be attributed to the recited "substrate"); 
for attaching to the substrate; and
a bond head 76 for bonding a die 44 from the die supply source to the substrate, the bond head 76 including a bond tool having a contact portion 85 for contacting the die during a transfer from the die supply source to the substrate, the bond head 76 including a spring portion 80e and/or 99 (para [0059] - "biasing spring 80e"; para [0066] - "coil spring 99") engaged with the bond tool such that the spring portion 80e and/or 99 is configured to compress during pressing of the die 44 against the substrate using the contact portion 85 of the bond tool (see Fig. 7 for example).
Regarding claim 2, Kawaguchi teaches the spring portion 80e and/or 99 that beings compression during contact between the contact portion 85 and the die 44 prior to pressing of the die 44 against the substrate (board) using the contact portion 85 of the bond tool (para [0066] - "Coil spring 99 is a compression coil spring disposed between the upper face of locking ring 98 and outer flange section 78b of lifting and lowering shaft 78..."; para [0074] - "Mounting head 72 performs the following operation so that when die 44 picked up by suction nozzle 76 sis mounted on a board, an impact due to excessive force is not applied to die 44.").
Regarding claim 3, Kawaguchi a sensor 80d for detecting an amount of compression of the spring portion during bonding of the die 44 to the substrate (board) (para [0072] - "Load cell 80d detects a pressing force in the Z-direction when roller 80c presses circular plate section 86a. The detected pushing force of load cell 80d is the sum of the upward force acting on suction nozzle 76 by the urging force of biasing spring 80e and the upward force acting on suction nozzle 76 from the board via die 44 when die 44 is being mounted on a board."; para [0074] - "Mounting head 72 performs the following operation so that when die 44 is picked up by suction nozzle 76 is mounted on a board, an impact due to excessive force is not applied to die 44."). 
Regarding claim 4, Kawaguchi teaches the die attach system 1 that is configured to control descent of the bond tool during the bonding of the die 44 to the substrate (board) based on feedback from the sensor 80d (para [0074] - "Mounting head 72 performs the following operation so that when die 44 picked up by the suction nozzle 76 is mounted on a board, an impact due to excessive force is not applied to the die 44. Specifically, first, first lifting and lowering driving member 79b is lowered by the driving of first linear motor 79a, causing lifting and lowering shaft 78 and second linear motor 80a to be lowered...").
Regarding claim 5, a limitation of "wherein predetermined data is determined, the predetermined data being related to an amount of compression of the spring portion to provide a desirable bonding of the die to the substrate" appears to be directed to data per se and not to an executable program on an tangible computer readable medium, so the limitation has been considered not to structurally distinguish the claimed system over that over the system taught by Kawaguchi.
Regarding claim 6, a limitation of "wherein the amount of compression is related to a z-axis position of at least one of (i) a portion of the bond head, and (ii) a portion of the bond tool" appears to be further describe the data per se recited in the intervening claim 5, so the limitation has been considered not to structurally distinguish the claimed system over that over the system taught by Kawaguchi.
Regarding claim 7, a limitation of "wherein predetermined data is determined, the predetermined data being related to an amount of bond force to be applied to provide a desirable bonding of the die to the substrate" appears to be directed to data per se and not to an executable program on an tangible computer readable medium, so the limitation has been considered not to structurally distinguish the claimed system over that over the system taught by Kawaguchi.
Regarding claim 8, a limitation of "wherein the amount of bond force is related to a z-axis position of at least one of (i) a portion of the bond head, and (ii) a portion of the bond tool" appears to be further describe the data per se recited in the intervening claim 7, so the limitation has been considered not to structurally distinguish the claimed system over that over the system taught by Kawaguchi.
Regarding claim 9, Kawaguchi teaches the bond tool that includes at least one pin 96 (para [0073] - "locking pin 96") for indirectly contacting the die 44 in connection with the transfer from the die supply source 31 or 43 to the substrate (board). 




Regarding claim 10, Kawaguchi teaches the bond tool that includes a plurality of pins 87, 96 (para [0067] - "By fixing the engagement of locking pin 96 with J slot 97 with the pressing force of coil spring 99, suction nozzle 76 is mounted on lifting and lowering shaft 78."; para [0068] - "...releases the insertion of the upper portion of holder section 87 from attachment hole 78a of lifting and lowering shaft 78." Here, the holder section has the structural feature of a "pin" as it is elongated and fits into a hole 78a.) for indirectly contacting the die 44 in connection with the transfer from the die supply source 31 or 43 to the substrate (board). 
Regarding claim 12, a limitation of "wherein at least one of (i) the die, and (ii) a bonding location of the substrate configured to receive the die, includes adhesive for securing the die to the bonding location after the transfer from the die supply source to the substrate" has been considered and determined to be optional as "the die" ad the "substrate" are not actually parts of the claimed die attach system, but are elements of intended use, so the limitation has been considered not to structurally distinguish the claimed system over that over the system taught by Kawaguchi.
Regarding claim 13, Kawaguchi teaches the die supply source 31 or 43 that is configured to be positioned between the substrate (board) and the bond tool (of the bond head 76) during a bonding operation. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Pub. No. US 2016/0133476 A1 to Takahashi et al. ("Takahashi").
Regarding claim 11, Kawaguchi does not specify that the die supply source includes an LED wafer, and the plurality of die are a plurality of LED die. 
However, Takahashi teaches a die supply source that includes an LED wafer W, and the plurality of die are a plurality of LED die 100 (para [0043] - "...the light emitting elements 100 illustrates an element which is included in one semiconductor piece which is diced..."; para [0044] - "FIG. 4 is a plan view illustrating an example of the semiconductor substrate W...") where the plurality of LED die 100 on the LED wafer W are temporarily adhered to dicing tape 190 (para [0057]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kawaguchi for mounting plurality of LED die on LED wafer as the die supply source, because so as to be able to mount LED die electronic components as "all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
 

B. 	Rejections based on the combination of Brewel and Kasube
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0100488 A1 to Brewel et al. ("Brewel") in view of Patent No. US 7,624,492 B1 to Katsube et al. ("Katsube").
Figs. 2 and 3 of Brewel have been provided to support the rejections below:

    PNG
    media_image3.png
    510
    657
    media_image3.png
    Greyscale



Regarding independent claim 1, Brewel teaches a die attach system 1 (para [0039] - "a component placement device 1"; Italicized limitations below have been considered as intended use limitations that may not structurally distinguish the claimed system) comprising:
a substrate 31 (para [0046] - "FIG. 2 shows the component placement device 1 while the component 4 is being moved, by driving means known per se (not shown), to a desired position on a substrate 31."); 
a die supply source (para [0046] - "The component 4 has for example been picked up from a component supplying device that is known per se." The "component supplying device" taught by Brewel has been attributed to the recited "a die supply source.") including a plurality of die (A "supply" implies more than one die") for attaching to the substrate; and
 ( from the die supply source to the substrate, the bond head 21 including a bond tool having a contact portion 21 (see Fig. 1A for details. para [0047] - "component pickup part 21") for contacting the die during a transfer from the die supply source to the substrate, the bond head 3 including a spring portion 22 and/or 19 (para [0045] - "leaf spring 22"; para [0046] - "spring 19") engaged with the bond tool 3 such that the spring portion 22 and/or 19 is configured to compress during pressing of the die 4 against the substrate 31 using the contact portion 21 of the bond tool 3 (see Figs. 2 and 3; para [0047] - "At some point the component 4 will touch the substrate 31...").
Brewel does not specifically discloses a support structure for supporting a substrate.
However, a substrate structure for supporting a substrate is well known in the art. For example, Katsube teaches a substrate holder 1, 2 that holds an overlying substrate 3, which helps to prevent "positional variation and movement between processes of the substrate 3" (col. 9, ln 9-16).  Kasube further teaches that "by utilizing a mounter in a substrate mounting process, the alignment (stability of pitch, rotational position, for example) of the substrate 3 is improved and recognition errors are suppressed in automation in each process" (col. 9, ln 9-16). This accomplished by the fact that the underlying elastic material 2 of the substrate holder 1, 2 helps to make "a substrate 3 adhere to the surface of the elastic material." (col. 4, ln 48-58).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Brewel with an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2018/0153061 A1 to Hsaka et al.
Pub. No. US 2020/0328143 A1 to Marinov
Pub. No. US 2013/0178006 A1 to Kim et al.
Pub. No. US 2011/0260184 A1 to Furuyama
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
09 March 2021